DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 4 Mar 2021. 
	The instant application is correlates to PCTUS22/18669 filed 3 Mar 2022.
Claims 1-20 have been examined and are pending.

Claim Objections
Claims 20 is objected to because of the following informalities:  There seems to be a typo in the claim; limitations seem to be missing as the claim ends on ‘and.’  Appropriate correction is required. Examiner will interpret Claim 20 as mirroring claims 6 and 14 since the independent claim from which Claim 20 depends (claim 17) mirrors Claims 1 and 9. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “near-real-time” in claims 5 and 13 is a relative term which renders the claim indefinite. The term “near-real-rime” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of facilitating loans to consumers by a lender. In the instant case, Claims 1-8 are directed to a process. Claims 9-16 are directed to a system. Claims 17-20 are directed to a non-transitory computer readable medium.
(2a) Prong 1:  Facilitating consumer loans  is categorized in/akin to the abstract idea subject matter grouping of: (fundamental economic practice and methods of organizing human activity) [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. A … method of …. to facilitate loans to consumers by a lender, the computer-implemented method comprising:
 training, …, a … using a set of training data associated with a set of consumers, the set of training data indicating a set of financial parameters associated with the set of consumers; 
…the machine learning model in a ….y; 
…, … associated with a consumer, a request to extend credit to the consumer for purchase of a product or performance of a service offered by a merchant, the request comprising a set of parameters associated with the consumer; 
accessing a set of requirements specified by the merchant for the purchase of the product or the performance of the service, the set of requirements comprising (i) a cost for the purchase of the product or the performance of the service, and (ii) a reserve amount or a discount amount associated with approval of the credit being extended to the consumer; 
analyzing, … the set of parameters associated with the consumer in combination with the set of requirements specified by the merchant; and 
based on the analyzing, …., …., an indication of whether the consumer is approved for the credit to be extended to cover the cost for the purchase of the product or the performance of the service.  

9. A system for using machine learning to facilitate loans to consumers by a lender, comprising: 
…;
 …; and
 a …, and configured to execute the instructions to cause the … to:
 train a … using a set of training data associated with a set of consumers, the set of training data indicating a set of financial parameters associated with the set of consumers,
…, 
receive, … a request to extend credit to the consumer for purchase of a product or performance of a service offered by a merchant, the request comprising a set of parameters associated with the consumer, 
access a set of requirements specified by the merchant for the purchase of the product or the performance of the service, the set of requirements comprising (i) a cost for the purchase of the product or the performance of the service, and (ii) a reserve 32Docket No.: 33307/55941 amount or a discount amount associated with approval of the credit being extended to the consumer,
 analyze, …, the set of parameters associated with the consumer in combination with the set of requirements specified by the merchant, and 
based on the analyzing, output, …, an indication of whether the consumer is approved for the credit to be extended to cover the cost for the purchase of the product or the performance of the service.  

17. A … to store instructions executable by a computer processor, the instructions comprising: 
instructions for training … using a set of training data associated with a set of consumers, the set of training data indicating a set of financial parameters associated with the set of consumers;
 instructions for storing the …instructions for receiving, from … associated with a consumer, a request to extend credit to the consumer for purchase of a product or performance of a service offered by a merchant, the request comprising a set of parameters associated with the consumer;
 instructions for accessing a set of requirements specified by the merchant for the purchase of the product or the performance of the service, the set of requirements comprising (i) 35Docket No.: 33307/55941 a cost for the purchase of the product or the performance of the service, and (ii) a reserve amount or a discount amount associated with approval of the credit being extended to the consumer; 
instructions for analyzing, … the set of parameters associated with the consumer in combination with the set of requirements specified by the merchant; and
 instructions for, based on the analyzing, outputting, …, an indication of whether the consumer is approved for the credit to be extended to cover the cost for the purchase of the product or the performance of the service.  


As stated above, this  abstract idea falls into the (b) subject matter grouping of: (fundamental economic practice and methods of organizing human activity) [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of …training…, accessing…, analyzing…   do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. storing…, receiving… , outputting… )    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), (f) and (g)) 

(2b) In the instant case, Claims 1-8 are directed to a process. Claims 9-16 are directed to a system. Claims 17-20 are directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (processor, transceiver, memory, machine learning model, electronic device, non-transitory computer readable storage medium) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, Fig. 1A [0025-0029] processor, storage medium, computer-readable media,[0034] computer useable storage medium ) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claim (2-8, 10-16, 18-20) introduces the additional elements of  outputting…  (Claims 2, 3, 7, 10, 11 , 15, 18), conditions (e.g. indication Claims 3, 11, 18) receiving...(4, 5, 12, 13, 19, ) …determining.. transmitting…receiving..(Claims 6, 14, 20); …training…(Claims 8, 16, )This element is not a practical application of the judicial exception because The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), and (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element of (processor, transceiver, memory, machine learning model, electronic device, non-transitory computer readable storage medium)  amount to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) ((processor, transceiver, memory, machine learning model, electronic device, non-transitory computer readable storage medium)) 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8, 9, 10, 11, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10529017 B1 Gianakopoulos hereinafter  referred to as Gianakopoulos.

Claims 1, 9 and 17

Gianakopoulos  discloses computer-implemented method, system, and non-transitory computer readable medium of using machine learning to facilitate loans to consumers by a lender, the computer-implemented method comprising:
 training, by a computer processor, a machine learning model using a set of training data associated with a set of consumers, the set of training data indicating a set of financial parameters associated with the set of consumers;   (See at least Gianakopoulos, Fig. 1-2A, training dataset, C7L60-C8L7 training dataset…machine learning techniques)
storing the machine learning model in a memory; (See at least Gianakopoulos, Fig. 1-2A, machine learning engine, C7L60-C8L7 training dataset…machine learning techniques…model)
receiving, by the computer processor from an electronic device associated with a consumer, a request to extend credit to the consumer for purchase of a product or performance of a service offered by a merchant, the request comprising a set of parameters associated with the consumer; (See at least Gianakopoulos, Fig. 1-2A, Step 204; C10L14-21 business loan or a business line of credit)
accessing a set of requirements specified by the merchant for the purchase of the product or the performance of the service, the set of requirements comprising (i) a cost for the purchase of the product or the performance of the service, and (ii) a reserve amount or a discount amount associated with approval of the credit being extended to the consumer; (See at least Gianakopoulos, Fig. 1-2A, C4L18-60, financial transaction… down payment…transaction description… purchase price… discount)
analyzing, by the computer processor using the machine learning model, the set of parameters associated with the consumer in combination with the set of requirements specified by the merchant; and (See at least Gianakopoulos, Fig. 3A, 3B, and 3C; C8L 46-56 underwriting)
based on the analyzing, outputting, by the machine learning model, an indication of whether the consumer is approved for the credit to be extended to cover the cost for the purchase of the product or the performance of the service.  (See at least Gianakopoulos, Fig. 1C; C4L41-60 transaction descriptionC8L 26-30 business loan application … approval/rejection)

Claims 2, 10 and 18

Gianakopoulos  further discloses the invention as claimed above in Claims 1, 9 and 17. 
Gianakopoulos  further discloses:
wherein the indication indicates that the consumer is approved for the credit to be extended, and wherein outputting the indication comprises: 
based on the analyzing, outputting, by the machine learning model, (i) the indication, and (ii) an additional indication of whether the reserve amount or the discount amount is to be applied in association with extending the credit to the consumer.  (See at least Gianakopoulos, Fig. 1,   Fig. 4A output devices; C4L18-60, financial transaction… down payment…transaction description… purchase price… discount C13L 58-67 output devices…)


Claims 3 and 11

Gianakopoulos  further discloses the invention as claimed above in Claims 1 and 9.
	
Gianakopoulos  further discloses:

wherein the indication indicates that the consumer is approved for the credit to be extended, and wherein outputting the indication comprises: 
based on the analyzing, outputting, by the machine learning model, (i) the indication, and (ii) an additional indication of a down payment that is required from the consumer before the merchant delivers the product or performs the service.  (See at least Gianakopoulos, Fig. 1,  Fig. 4A output devices; C4L18-60, financial transaction… down payment…transaction description… purchase price… discount C13L 58-67 output devices…C5L58-68 business data record including payment collected and expense incurred by business entity)

Claims 8 and 16

Gianakopoulos  further discloses the invention as claimed above in Claims 1 and 9.

Gianakopoulos  further discloses:

 wherein training the machine learning model comprises: 
training, by the computer processor, the machine learning model using the set of training data associated with the set of consumers and a set of merchants that includes the merchant, wherein the set of financial parameters is further associated with the set of merchants.  (See at least Gianakopoulos, Fig. 1, 2A, 2B training set…C9L27-41, expense items of each existing business entity.. training dataset)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 5, 6, 7,  12, 13, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gianakopoulos further in view of US 20030139990 A1, Greco hereinafter referred to as Greco.

Claims 4, 12 and 19

Gianakopoulos  further discloses the invention as claimed above in Claims 1, 9 and 17. 
Gianakopoulos  does not directly disclose the following, however, Greco teaches: 
receiving, from a merchant device associated with the merchant, an adjustment to the reserve amount or the discount amount associated with the approval of the credit being extended to the consumer.  (Greco, [33] alter certain input information … such as down payment amount … )
Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Gianakopoulos discloses a method of underwriting a business loan including using machine learning. Greco is a method, apparatus and system that allows for real-time management and development of loan criteria with adjustment features.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of underwriting a business loan including using machine learning in real time with adjustment features ).  As such the claimed invention is obvious over Gianakopoulos / Greco.

Claims 5 and 13

Gianakopoulos  further discloses the invention as claimed above in Claims 4 and 12. 
Gianakopoulos  does not directly disclose the following, however, Greco teaches: 
receiving, from the merchant device in real-time or near-real-time, the adjustment to the reserve amount or the discount amount associated with the approval of the credit being extended to the consumer.   (Greco, [27] change criteria … real time.. … )


Claims 6, 14 and 20

Gianakopoulos  further discloses the invention as claimed above in Claims 1, 9, and 17. 
Gianakopoulos  does not directly disclose the following, however, Greco teaches: 
wherein the indication indicates that the consumer is not approved for the credit to be extended, and wherein the method further comprises:
 based on the analyzing, determining an adjustment to the set of requirements needed for the consumer to be approved for the credit; (Greco, [55-56] adjust the terms of the deal  )
transmitting, to a merchant device associated with the merchant, an indication of the adjustment to the set of requirements; and (Greco, [55-56] adjust the terms of the deal  )
receiving, from the merchant device, an approval for the purchase of the product or the performance of the service accounting for the adjustment.  (Greco, [55-56] adjust the terms of the deal  )


Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Gianakopoulos discloses a method of underwriting a business loan including using machine learning. Greco is a method, apparatus and system that allows for real-time management and development of loan criteria with adjustment features.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. a method of underwriting a business loan including using machine learning in real time with adjustment features ).  As such the claimed invention is obvious over Gianakopoulos / Greco.


Claims 7 and 15

Gianakopoulos  further discloses the invention as claimed above in Claims 6 and 14. 
Gianakopoulos  further discloses:
outputting, by the machine learning model, a subsequent indication indicating that the consumer is approved for the credit to be extended to cover the cost for the purchase of the product or the performance of the service and accounting for the adjustment.   (See at least Gianakopoulos, C10L63-C11L7, decision to approve…)










Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0232546 A1 (COMPUTER PROCESSING OF FINANCIAL PRODUCT INFORMATION AND INFORMATION ABOUT CONSUMERS OF FINANCIAL PRODUCTS)
Rashmi Malhotra, D.K Malhotra, Evaluating consumer loans using neural networks, Omega, Volume 31, Issue 2,2003, Pages 83-96, ISSN 0305-0483, https://doi.org/10.1016/S0305-0483(03)00016-1) (Year: 2003)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691